NOTE: This order is nonprecedential.

ﬂHniteh étateﬁ Qtnurt of appeals"
for the jfeheral @irtut't

FLIR SYSTEMS, INC.,
Plaintiff-Appellee,

V.

THOMAS L. GAMBARO,
DOING BUSINESS AS PATENT ENFORCEMENT
COMPANY,
Defendant-Appellant,

AND

MOTIONLESS KEYBOARD COMPANY,
Defendant.

2012-1100

Appeal from the United States District Court for the
District of Oregon in case no. 10-CV-0231, Judge Anna J.
Brown.

ON MOTION

ORDER

Thomas L. Gambaro moves for a 30-day extension of
time to ﬁle his opening brief.

FLIR SYSTEMS V. GAMBARO 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. Gambaro’s opening brief is
due within 30 days of the date of ﬁling of this order.

FOR THE COURT

JAN 3 1 2312 [SI Jan Horbaly
Date Jan Horbaly
Clerk

cc: Thomas L. Gambaro
Michael J. Collins, Esq.

FILED
U.S. CDURT OF APPEALS FOR
Susan D. Marmaduke, Esq. THE FEDERAL CIRCUIT
s2 1

JAN 31,2012

JAN HORBALY
CLERK